Alston&Bird llp The Atlantic Building treet, NW Washington, DC 20004-1404 202-239-3300 Fax: 202-654-4952 www.alston.com Dennis O. Garris Direct Dial: 202-239-3452 Email: dennis.garris@alston.com January 29, 2013 U.S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC 20549 Attn: Michael R. Clampitt, Senior Counsel Re: Suffolk Bancorp Registration Statement on Form S-1 Filed January 4, 2013 File No. 333-184530 Dear Mr. Clampitt: As you know, I represent Wellington Management Company, LLP (“Wellington Management”) with respect to the above referenced selling shareholder Form S-1 (the “Form S-1”) filed by Suffolk Bancorp (the “Issuer”) and the comments by the Staff that Wellington Management should identify a natural person at Wellington Management in the selling shareholder table. In a telephone conversation on January 24, 2013, Michele Anderson, Chief of the Office of Mergers and Acquisitions and Jonathan Ingram, Deputy Chief Counsel, requested that we provide additional information in response to the Staff’s comments.
